Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Receipt of the IDS further filed on 2/11/2022 has been acknowledged. Examiner did further review and search of the prior arts containing IDS as filed on 2/11/2022.

3. 	Receipt of the IDS filed on 12/27/2021 and after issue fee payment (10/08/2021) has been acknowledged. Examiner did further review and search of the prior arts containing IDS as filed on 12/27/2021. 

Status of the application
4. 	Claims 1, 2, 4, 5, 8, 11-16 are allowed for the same reasons previously stated in notice of allowance mailed 7/08/2021 and 12/27/2021. 

Reasons for Allowance
5. 	Upon further review and search of the prior arts containing IDS as filed on 2/11/2022, examiner has reached to the conclusion to make the application in condition for allowance. The reason for the allowance is the newly filed IDS on 2/11/2022 with the prior art NPL Fan et al. (attached English translation) alone, or in combination, cannot overcome the rejections of record.  For example, if we consider the nitrogen content of protein is about 16% (average factor is 6.25) on average which is ideally 13-19 percent 
Upon further review and search of the prior arts containing IDS as filed on 112/27/2021, examiner has reached to the conclusion to make the application in condition for allowance. The reason for the allowance is because no newly presented prior art alone or in combination in the IDS as filed on 2/11/2022 and 12/27/2021 overcome the rejections of record. 

Conclusion
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792